UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6169



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

          versus


VICTOR JARVIS,     a/k/a   Vic,   a/k/a   V,   a/k/a
Powder Man,

                                                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. J. Calvitt Clarke, Jr., Senior
District Judge. (CR-95-26, CA-99-21-4)


Submitted:   April 15, 1999                     Decided:   April 20, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Victor Jarvis, Appellant Pro Se. Janet S. Reincke, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order dismiss-

ing his 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998) motion as time

barred.   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. See United States v. Jarvis, Nos. CR-95-26;

CA-99-21-4 (E.D. Va. Jan. 8, 1999). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2